Citation Nr: 1137502	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-24 701	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hepatitis C, to include as secondary to service-connected residuals of a stab wound.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

On May 26, 2011, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is also of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2008, the Veteran filed a claim for VA disability compensation, seeking service connection for hepatitis C.  The Veteran asserted that in November 1979, while stationed in Neu Ulm, Germany, he was stabbed by a fellow servicemember.  (The Veteran is service-connected for residuals of a stab wound of the abdomen.)  The Veteran indicated that he was treated at a German hospital prior to being transferred to the U.S. Army hospital in Augsburg, Germany.  He reported having received a blood transfusion, which he believes is what caused him to contract hepatitis C.

During his May 2011 hearing, the Veteran indicated that he could not remember the name of the German hospital where he had received treatment prior to being transferred to the U.S. Army hospital.  He stated, however, that the incident occurred in Neu Ulm and that he was brought to the nearest German hospital.  The Veteran further indicated that at the time that he was diagnosed as having hepatitis C in or around 1996, his private physician informed him that it was likely the result of his alleged in-service blood transfusion

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims also includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  The search for records kept by a Federal agency "shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2011) ("VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  

A review of the Veteran's service treatment records (STRs) is silent for documentation of the stabbing incident and subsequent treatment, save for his January 1979 separation examination report, wherein it is noted that the Veteran had been stabbed in the abdomen in November 1978 and was healing well at that time.  The Veteran also reported that he had been treated at "Ulm Uniklinik - Augsburg Military Hospital."

In January 1979, the RO requested from that National Personnel Records Center (NPRC) all available STRs and any line of duty (LOD) determination or other reports concerning the stabbing incident.  The request indicated that the Veteran had been treated at the Augsburg Army Hospital from November 25, 1978, to December 7, 1978.  In response, the NPRC stated that available records had been forwarded, but indicated that no LOD determination had been found.  In a May 1979 application for VA compensation, the Veteran reported that he had been treated for an abdominal stab wound at "Krankenhaus Uniklinik" in Ulm, Germany, and at the Augsburg Army Hospital.


In the instant case, it appears that there outstanding relevant records such that a remand is required to ensure compliance with the duty to assist.  Indeed, although in its 1979 request to the NPRC for records pertaining to the stabbing incident, the RO indicated that the Veteran had been treated at the Augsburg Army Hospital, it is unclear from the NPRC's response whether a records request was specifically made to that facility.  Further, there is no evidence that the RO attempted to obtain the Veteran's Augsburg Army Hospital records in connection with his current claim.  The Board notes that the evidence of record contained sufficiently specific information for the RO to have requested the referenced hospital records.  Records related to the in-service treatment of the Veteran's abdominal stab wound are particularly important in this case, as the Veteran has indicated that he received a blood transfusion, which is a medically recognized risk factor for hepatitis C.  Accordingly, a remand is necessary for the agency of original jurisdiction (AOJ) to attempt to obtain any available hospitalization records pertaining to the Veteran's in-service treatment of his November 1979 abdominal stab wound.  See 38 U.S.C.A § 5103A(b)(1); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."); Loving, supra.

Further, as to the Veteran's assertion that he was treated at a German hospital immediately after the stabbing incident, the Board finds that although the Veteran's more recent statements regarding the place of treatment have been somewhat vague, the claims folder contains sufficiently identifying information for a records request to be made.  In that regard, the Board notes that in his May 1979 application for VA disability compensation, the Veteran indicated treatment at "Krankenhaus Uniklinik" in Ulm, Germany.  "Krankenhaus Uniklinik" in German means University Hospital.  See Google Translate, http://translate.google.com.  An internet search reveals that there exists a University Hospital of Ulm, located at "Prittwitzstr. 43, 89075 Ulm, Germany."  Accordingly, on remand, following the receipt of the necessary authorization for release of private medical records to the VA, the AOJ should inquire with the University Hospital of Ulm, located at "Prittwitzstr. 43, 89075 Ulm, Germany" as to whether there exists any records pertaining to treatment of the Veteran in November 1978.  

The Veteran has also reported that the servicemember who stabbed him was subject to investigation by the United States Army Criminal Investigation Command (CID).  During his May 2011, the Veteran requested that the AOJ seek to obtain the CID report, asserting that the evidence contained therein might document the extent of his injuries, thus lending credibility to his statements that he received a blood transfusion in service.  Because the Board cannot rule out the possibility that any CID report concerning the stabbing incident may contain information that could help the Veteran substantiate his claim, the Board finds that on remand, the AOJ should seek to obtain any investigative reports concerning the November 1978 stabbing incident.  See Golz, 590 F.3d at 1323 ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.").

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hepatitis C since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The Veteran should be specifically requested to provide the full name and address for the private physicians (identified as J.M. and R.W. in the claims folder) from whom he reportedly received an initial diagnosis of hepatitis C and follow-up treatment.  Following receipt of that information, the AOJ should contact the physicians or facilities in question, with a request that copies of any and all records of treatment or examination of the Veteran on file be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.

2.  The AOJ must contact the NPRC or other appropriate agency for any surgical or treatment records for the Veteran from November to December 1978 at the Augsburg Army Hospital.  All attempts to locate these records must be documented in the claims folder.  If such records cannot locate such records, the AOJ must explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

3.  The AOJ should contact the University Hospital of Ulm, located at "Prittwitzstr. 43, 89075 Ulm, Germany" with a request that copies of any and all records of treatment or examination of the Veteran on file be provided to the AOJ.  The AOJ should indicate the dates of treatment to be in November 1978.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.

4.  The AOJ should contact the appropriate criminal investigation authority, to include the U.S. Army Criminal Investigation Command, or other appropriate source, and seek to obtain any investigative reports completed regarding the November 1978 stabbing incident.  

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


